DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are pending and the subject of this FINAL Office Action.  Claims 21-22, 24-31 and 33-36 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Polymer solution channels: Neither the claims nor the specification contain a definition or explanation of channel structure or composition to distinguish from standard channels.  Thus, the polymer solution channels encompass any conventional channel structure and composition.
	Spinneret part: This can be a spinneret (which contains orifices) or a part associated with a spinneret with orifices.  First, the specification states that it is used “for performing filament spraying on the polymer solution” (pgs. 3, 9).  This describes a spinneret.  Second, “the overall structure of the spinneret part 4 can be determined in accordance with, but not limited to, the section shape of a channel used in the dry spinning of elastic fibers” (pg. 10).  Further to this meaning, the specification states that the spinneret part is shown as 4 in the figures (pg. 8).  Figure 9 shows this as a generic box 4:

    PNG
    media_image1.png
    293
    441
    media_image1.png
    Greyscale

As to the structures of the spinneret part, Claim 1 states that the spinneret part “comprises multiple spinneret orifice sets separated from each other, and wherein each of the multiple spinneret orifice sets is correspondingly in communication with one of the outlets of the multiple polymer solution channels.”  An orifice is “an opening (such as a vent, mouth, or hole) through which something may pass.”  See Merriam-Webster, definition of “orifice,” available at https://www.merriam-webster.com/dictionary/orifice, accessed 05/29/2020.  Thus, the spinneret part is a spinneret or part associated with a spinneret, in any shape with openings (orifices) in communication with the channels within the temperature control box.
	Detachable includes “bolt connection, threaded connection, clamping or the like” (pg. 9).
	Temperature control box: claim 1 states this is any box-shape structure with channels.
	Thermal protection plate: “[t]he material of the thermal protection plate needs to be determined according to actual needs, can be made of, but not limited to, materials being difficult to conduct heat, such as resin and the like; the specific structure of the thermal protection plate can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 11).  Thus, the 
	Filtering component: never defined in specification, rather only generic structure 7 in Figure 10.  Thus, any component of a filtering device/structure.
	Filtering screens: “The material of the filtering screen can be determined according to actual needs, and can be made of, but not limited to, such materials as metal or the like; the shape, the dimension and other specific structures of the filtering screen can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 12).  Thus, any filter screen material, shape, size, etc.
	Meshes: no definition in specification; thus, “a weblike pattern or construction.”  See Merriam-Webster, definition of “mesh,” available at https://www.merriam-webster.com/dictionary/mesh, accessed 05/29/2020.
	“Away from”: Specifically, “away” means “from this or that place.”  See Merriam-Webster, definition of “away,” available at https://www.merriam-webster.com/dictionary/away, accessed 05/29/2020.  In other words, “the spinneret part away from the temperature control box” means the spinneret part and the temperature control box any distance away from each other. 
	The newly-added “static mixer” encompasses any static mixer, which are very common in spinneret art.

Note on Applicants’ Invention
	The specification states that the invention addresses the following problem: 
	In a dry spinning process of the elastic fibers, such as spandex and the like, the spinnerets are prone to blockage, gumming and other phenomena, so the spinnerets need to be changed or cleaned frequently or periodically. As the spinnerets of the traditional spinning component as shown in Fig.33 are installed in the polymer solution channels, when the spinnerets need to be changed or cleaned, the entire spinning component usually needs to be detached from the spinning part during the maintenance, or the spinnerets are respectively taken out from the polymer solution channels in general and the like, thereby wasting time and labor, being low in efficiency, and possibly interrupting the continuous production of the fibers in general

(pgs. 1-2).  Applicants’ solution is “a spinneret part detachably connected to the temperature control box” (pgs. 2-3).  As explained in the previous Office Action, detachable spinneret parts were familiar in the art at the time of filing.

Claims Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over admission in the instant Specification as evidenced by CN102358960A (hereinafter “CN”), in view of TOKARSKY (US 2004/0058152) and LOZANO (US 2014/0159263), in further view of TAYLOR (US 2017/0306527), in further view of YONEDA (JP2005002534A, published 01/06/2005) and GOTO (JP2005163240A, published 06/23/2005).
As to claim 1 CN teaches an elastic fiber dry spinning part comprising at least one metering component (7 in Fig. 1) and one spinning component (1 in Fig. 1), wherein the elastic 
As to claim 3, CN teaches wherein a filtering component is arranged at the inlet of at least one spinneret orifice set (filters 11 in Figs. 1, 5 & 8).
This analysis is consistent with Applicants’ admissions in the specification that this prior art teaches that
[t]he structure of the existing spinning component is as shown in Fig.33, the spinning component includes a box body la longitudinally provided with multiple polymer solution channels 2a separated from each other, areas in the box body other than the channels are cavities 3a, and the cavities 3a are used for circulation of a fluid medium that exchanges heat with the polymer solution in the channels, and spinnerets 4a are arranged in the channels. Chemical raw materials needed for the production of the elastic fibers form the polymer solution after polymerization, the polymer solution forms various strands of polymer solution flow after being metered and allocated by a metering device, and the various strands of polymer solution flow correspondingly flow into the channels of a temperature control box and are sprayed by the spinnerets in the channels to form tows



    PNG
    media_image2.png
    586
    572
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    225
    480
    media_image3.png
    Greyscale

	CN does not explicitly teach a spinneret part detachably connected to the temperature control box (claim 1); static mixer in the polymer solution channel of temperature control box (claim 1); or the filtering component comprises multiple layers of filtering screens that are integrated together, and the meshes of at least two layers of filtering screens are different (claim 4).
As to detachable spinnerets, TOKARSKY, LOZANO and TAYLOR demonstrate that these techniques were familiar in the art of fiber spinning manufacturing at the time of filing.  For 
FIG. 7 depicts an embodiment of a fiber producing device 200 having a channeling chamber 210 coupled to housing 202. In an embodiment, channeling chamber 210 may be coupled to housing 202 through a hinge 205. Hinge 205 allows the channeling chamber to be removed from the housing, allowing replacement of a disposable cartridge spinneret 250, and general cleaning of the interior of the fiber producing device. In some embodiments, channeling chamber may also be removable allowing alternate channeling chambers to be attached to the housing.
FIG. 8 depicts non-limiting embodiments of channeling chambers that may be used to direct fibers produced by the fiber producing device, for different fiber deposition applications. Certain channeling chambers may be used for deposition on hard surfaces while others may be used to cover a certain specific area, such as wounds. Different channeling chambers may be used to control the air currents. The hinge design of the channeling chamber allows simple cleaning of the device by having the areas exposed to the produced fibers (the channeling chamber and the spinneret) easily removable for cleaning and/or for exchange.

(paras. 0046-47).  In other words, the prior art makes clear that detachable spinneret parts were familiar in the art to allow easy cleaning and replacement.  The specification indicates that one example of a detachable connection is includes “bolt connection, threaded connection, clamping or the like” (pg. 9).  TAYLOR demonstrates an embodiment which uses a bolt to detachably connect the spinneret to a cap (or distribution plate; here, “temperature control box”) in Figure 1 as explained in column 4, lines 50-53.  Thus, detachably connecting a spinneret 
	As to claim 4, TAYLOR demonstrates that mesh screens were familiar in the spinneret art at the time of filing and regularly used with success.  TAYLOR teaches 
The filter 14 is not permanently attached to spinneret 13 and can be easily replaced. Also, the filter 14 is permeable to liquid, particularly polymer solution and low-viscosity molten polymer, and may be in the form of a metal mesh, a nonwoven material, a sintered particle disk or woven fabric composed of cellulosic, polymeric or metallic fibers. The filter may be made of any inert materials that are inert to the polymer solution/melt that will flow through the spinneret assembly. Examples of such inert materials include metal, cellulose, or polymer

(para. 0027).  Thus, a skilled artisan would have been familiar with the mesh filter technique of TAYLOR in spinneret devices, and motivated to substitute such filters for other familiar filters of spinneret devices such as in CN.
	Even more, YONEDA and GOTO demonstrates that static mixers in heat control/exchange boxes above spinnerets were familiar at the time of filing.  YONEDA teaches static mixer 4 in polymer channel of housing 5 detachably connected (brought into contact with each other in para. 0016-17 and claim 2, for example) to spinneret 6 (Fig. 1 and paras. 0029-41 and claims 1-4).  YONEDA further explains the benefits of this configuration:
	PROBLEM TO BE SOLVED: To provide a melt-spinning spinneret pack, capable of maintaining a modifier-containing polymer as a state of uniformly dispersing/mixing the modifier in a base polymer until just before being spun from the spinneret, also further improving the dispersion of the modifier in the spinneret pack, and excellent in quality and spinning property. SOLUTION: This spinneret pack is provided by having a guide plate mounted with a static mixing 

(Abstract).  In other words, YONEDA demonstrates that static mixers located just above the spinnerets allow even distribution of polymers, improves the dispersion of the modifier in the spinneret pack, and yields excellent quality products.
	Similarly, GOTO teaches heat-exchanger housing just above spinneret with heat retaining heat medium flow path 8 and static mixer (Fig. 1).  This allows “a spinning device equipped with a multiply spinning spinneret having in a plurality of spinnerets, capable of producing hollow fibers having a high degree of uniformity in fiber shape by adjusting the temperature of the polymer solution for forming the hollow fibers very well, and sufficiently suppressing the unevenness in ejection amounts” (Abstract).  In other words, both heat-exchange “temperature control boxes” and static mixers (including in polymer channels of boxes) just above spinnerets were familiar in the art at the time of filing to accomplish the same purpose: uniform polymer solutions.  Thus, a skilled artisan would have been motivated to combine static mixers in the polymer channels of heat-exchangers just above spinnerets in order to yield these familiar benefits. 	
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar detachable spinneret and/or spinneret part techniques to familiar spinneret devices in order to allow easier cleaning and replacement with a reasonable expectation of success.
	
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over admission in instant Specification as evidenced by CN102358960A (hereinafter “CN”), in view of TOKARSKY (US 2004/0058152) and LOZANO (US 2014/0159263), in further view of TAYLOR (US 2017/0306527), in further view of YONEDA (JP2005002534A, published 01/06/2005) and GOTO, in further view of BORY (US 4,248,577).
Instant Specification as evidenced by CN, in view of TOKARSKY and LOZANO, in further view of TAYLOR, in further view of YONEDA and GOTO teaches the elements of claim 1 as explained above.
These references do not explicitly teach wherein a thermal protection plate is arranged on the surface of the spinneret part away from the temperature control box.
However, a skilled artisan would have been motivated to apply familiar insulation (here, “thermal protection”) plates to spinnerets in order to prevent unwanted fiber cooling in the spinneret with a reasonable expectation of success.  For example, BORY teaches a rigid supporting plate 3 below the spinneret (Figs. 1 & 5).  
The rigid supporting plate may have the desired thickness in accordance with the pressure to be applied to the spinneret and in accordance with the thermal insulation to be obtained. It can be metallic (stainless steel, for instance) or made of resistant plastics such as some types of polyamide, or made of several assembled materials, for example, plastic cast on the steel supporting plates

(col. 2, ll. 53-60); and
When the individual spinnerets are mounted on an insulating supporting plate, the outstanding thermal insulation of the assembly according to the present invention allows the polymer concentration of the solution to be also increased, which consequently improves the spinning speed and the mechanical properties of the fibers thus obtained.
The production cost is much lower than for one-piece spinnerets.


(col. 6, ll. 18-30).  In other words, BORY demonstrates that even with detachable spinneret components, insulating plates below the spinneret components allows polymer concentration to be increased (from reduced cooling in the spinneret).  A skilled artisan would have been motivated to include such familiar insulating plates in order to achieve these purposes in other spinnerets such as CN.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar “thermal protection plates” below the spinneret components to the spinneret device of CN in order to achieve the benefits described in BORY with a reasonable expectation of success.  
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 11/04/2021 because GOTO in fact teaches plurality of static mixers 4, each one arranged in channel above outlet of box 5.  This is clearly shown in GOTO Figure 1.  Applicants fail to address this embodiment of GOTO, which GOTO very clearly states is the invention therein.  Instead, Applicants focus on the other embodiment in Figure 2 which shows static mixer 5 as a single static mixer from channels 4.   However, as is clearly explained in GOTO: “The configuration of the conventional spinneret pack illustrated in FIG. 2 will be briefly described” (para. 0027; emphasis added).  In other words, Figure 2 is a prior art spinneret pack.  In contrast,
As the spinning component provided in the spinneret pack 1 shown in FIG. 1, which is an embodiment of the present invention, the polymer introduction member 2 and the outer edge from the upstream side to the downstream side static mixing unit 4, a storage member 5 of the mixing unit, and a base 6 are configured, and these spinning components 2 to 6 are stored in a pack case 7. In this example, the spinning component is integrally incorporated by screwing together a male screw threaded on the outer periphery of the polymer introduction member 2 and a female thread threaded on the inner peripheral upper end of the pack case 7. Although it is structured, it is added that the present invention is not characterized by such an embedded structure

(para. 0035; emphasis added).  Stated differently, as is clear from the face of ther GOTO reference, it in fact provides explicit motivation to substitute the spinneret pack of Figure 1 with static mixer in each channel for the conventional prior art configuration of Figure 2.  Thus, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743